DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0152996 to McDonald and U.S. Patent No. 6,652,145 to Valdez.
Regarding claim 20, McDonald discloses a bag (200) comprising: a bottom surface; a first side wall including: a lower portion (206), and an upper portion, wherein the lower portion is positioned between the bottom surface and the upper portion.  McDonald discloses a carrier (200) made from canvas having mesh vents (206; paragraph [0025]), which meets the recitation “wherein the lower portion is more permeable than the upper portion” and the structure implied by the functional recitation “the lower portion is configured to disperse and drain liquid out of the water dispersing bag”.  McDonald further discloses the bottom may be made waterproof (paragraph [0032]), which meets the recitation “wherein the bottom surface is less permeable than the lower portion”.  McDonald also depicts a ratio between a vertical dimension of the lower portion (206) to a vertical dimension of the first side wall is approximately 1:3 (Fig. 9), which meets the structure implied by the functional recitation “wherein the ratio is configured to optimize the ability of the bag to disperse water.”

Regarding claim 21, McDonald discloses the claimed invention, as discussed above.  However, McDonald does not disclose the lower portion (206) comprising a first layer, a second layer, and an insert, wherein the first layer comprises a mesh fabric, the second layer comprises a mesh fabric, and the insert comprises an open cell foam material, and-3-Application No.: 16/302,458 Filing Date:November 16, 2018wherein the insert is positioned between the first layer and the second layer.  Valdez teaches that it is known in the art to provide a first layer, a second layer, and an insert, wherein the first layer comprises a mesh fabric, the second layer comprises a mesh fabric, and the insert comprises a foam material, which encompasses the recitation “open cell foam material”, and wherein the insert is positioned between the first layer and the second layer in an analogous bag (column 3, lines 18-38).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the lower portion (mesh vents 206) as a first layer, a second layer, and an insert, wherein the first layer comprises a mesh fabric, the second layer comprises a mesh fabric, and the insert comprises a foam material, and wherein the insert is positioned between the first layer and the second layer in the McDonald bag, as in Valdez, in order to protect the bag contents.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734